 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
HOME FEDERAL BANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR
CLYDE D. PATTERSON
 
 
This Supplemental Executive Retirement Agreement (the “Agreement”) is entered
into as of the 27th day of December 2012, by and between Home Federal Bank (the
“Bank”) and Clyde D. Patterson (the “Executive”).  This Agreement shall be
effective as of the 1st day of January 2013 (the “Effective Date”).
 
PREAMBLE
 
The purpose of this Agreement is to provide the Executive with supplemental
retirement benefits in order to provide him with a reasonable level of
retirement income which will assist him in maintaining an appropriate standard
of living in retirement.  An integral part of this Agreement is to encourage and
induce the Executive to remain as an executive officer of the Bank until his
target retirement date of December 31, 2017 (the “Target Retirement Date”) and
to recognize his prior service to the Bank.  The parties intend that this
Agreement shall at all times be characterized as a “top hat” plan of deferred
compensation maintained for the Executive who is a highly compensated employee,
as described under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and this Agreement
shall at all times satisfy Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  The provisions of this Agreement shall be construed to
effectuate such intentions.  The Agreement shall be unfunded for tax purposes
and for purposes of Title I of ERISA.
 
WITNESSETH:
 
WHEREAS, the Executive is currently the Executive Vice President and Chief
Financial Officer of both the Bank and Home Federal Bancorp, Inc. of Louisiana
(the “Corporation”), the parent holding company of the Bank;
 
WHEREAS, the Executive has provided valuable service as an executive officer of
the Bank for many years, and the Bank wishes to recognize such service and to
encourage his continued service through his Target Retirement Date;
 
WHEREAS, to induce the Executive to continue to provide services to the Bank
until his Target Retirement Date, the Bank proposes to supplement the
Executive’s retirement income by entering into this Agreement; and
 
WHEREAS, it is the desire and intent of the Bank and the Executive to have this
Agreement comply with Section 409A of the Code and the regulations thereunder.
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and the mutual promises of the
parties hereto, the parties agree as follows:
 
1.   Service Period.  This Agreement requires the Executive to continue to
provide services to the Bank until his Target Retirement Date in order to
receive the full Supplemental Retirement Benefit (as defined in Section 2 of
this Agreement) provided by this Agreement, except as otherwise provided herein.
The Executive is required to provide an additional five (5) years of service
following the Effective Date in order to become 100% vested, and the Executive
shall vest ratably (i.e., 20% per year for five years) in the full Supplemental
Retirement Benefit for each year of service credit earned following the
Effective Date of this Agreement.  For these purposes, the Executive shall
receive credit for an additional year of service as of the last day of December
of each calendar year while he is in the active service of the Bank, commencing
December 31, 2013.
 
2.          Retirement Benefit.
 
(a)         Upon any retirement by the Executive from the employ of or service
to the Bank on or after his Target Retirement Date which constitutes a
Separation from Service (as defined herein), the Executive shall be entitled to
receive from the Bank an annual supplemental retirement benefit equal to $25,000
(the “Supplemental Retirement Benefit”), payable in equal annual installments
for ten (10) consecutive years.  The annual installment payments shall begin on
the first day of the calendar quarter next following the Executive’s Separation
from Service and shall continue thereafter on each annual anniversary of the
first installment payment date hereunder until a total of ten (10) such payments
have been made, subject to Section 2(b) below.  For purposes hereof, a
“Separation from Service” shall mean a termination of the Executive’s services
(whether as an employee or as an independent contractor) to the Corporation and
the Bank for any reason other than death.  Whether a Separation from Service has
occurred shall be determined in accordance with the requirements of Section 409A
of the Code based on whether the facts and circumstances indicate that the
Corporation, the Bank and the Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Executive would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.  In light of the employment and transition
agreement being concurrently entered into by the Executive with both the
Corporation and the Bank, the parties currently anticipate that no Separation
from Service will occur before December 31, 2017.
 
(b)           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is considered a Specified Employee (as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder) at the time of the
Executive’s Separation from Service, benefit distributions that are made as a
result of the Separation from Service may not be made or commence earlier than
six (6) months after the date of such Separation from Service.  Therefore, in
the event this Section 2(b) is applicable to the Executive, any distribution
which would otherwise be paid to the Executive within the first six months
following the Separation from Service shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following the
Separation from Service.  Any subsequent annual installments shall be paid on
the annual anniversary date of the date the first payment was actually paid.
 
 
 
2

--------------------------------------------------------------------------------

 
3.           Death.  In the event that the Executive has a Separation from
Service on or after December 31, 2017 under this Agreement and subsequently dies
prior to the receipt of ten (10) years of Supplemental Retirement Benefits, the
remainder of the Supplemental Retirement Benefits shall be payable each year to
the beneficiary(ies) designated by the Executive until all ten annual
installments have been paid, except as set forth in Section 7 below.  In the
event the Executive dies prior to a Separation from Service whether before or
after December 31, 2017, the beneficiary(ies) designated by the Executive shall
receive the full Supplemental Retirement Benefit in a single lump sum payment
within thirty (30) days following the Executive’s date of death.
 
4.           Early Separation from Service.  In the event that the Executive has
a Separation from Service prior to December 31, 2017, whether with or without
Cause (as defined herein), the Executive shall be entitled to receive the
Accrued Amount (as defined in Section 5 of this Agreement) payable in a lump sum
on the first day of the calendar quarter next following the Executive’s
Separation from Service, subject to delay pursuant to Section 2(b) above.  For
purposes of this Agreement, termination of the Executive’s employment for Cause
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
5.           Vested Benefit.  The Executive shall be one hundred percent (100%)
vested in all amounts that are accrued for his benefit under this Agreement as
of the respective date of each accrual (the “Accrued
Amount”).    Notwithstanding anything in this Agreement to the contrary, in the
event of the Executive’s death prior to a Separation from Service, the Executive
shall be deemed 100% vested in the Supplemental Retirement Benefit set forth in
Section 2 hereof effective as of the date of the Executive’s death.
 
6.           Withholding.  To the extent required by the law in effect at the
time payment of the Supplemental Retirement Benefit or Accrued Amount is made,
the Bank shall withhold from such payment any taxes or other amounts required by
law to be withheld.
 
7.           Designation of Beneficiary.  The Executive may from time to time,
by providing a written notification to the Compensation Committee (or, if none,
the Board of Directors) of the Bank (the “Committee”) substantially in the form
attached hereto as Schedule A, designate any person or persons (who may be
designated concurrently, contingently or successively), his estate or any trust
or trusts created by him to receive benefits which are payable under this
Agreement.  Each beneficiary designation shall revoke all prior designations and
will be effective only when filed in writing with the Committee.  If the
Executive fails to designate a beneficiary or if a beneficiary dies before the
date of the Executive’s death and no contingent beneficiary has been designated,
then the benefits which are payable as aforesaid shall be paid to his surviving
spouse, or if none, to his estate.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
8.         Claims Procedure.  The Executive or his designated beneficiary or
beneficiaries may make a claim for benefits under this Agreement by filing a
written request with the Committee.  If a claim is wholly or partially denied,
the Committee shall furnish the claimant with written notice setting forth in a
manner calculated to be understood by the claimant:
 
     (a)           the specific reason or reasons for the denial;
 
     (b)           specific reference to the pertinent provisions of this
Agreement on which the denial is based;
 
     (c)           a description of any additional material or information
necessary for the claimant to perfect his claim and an explanation why such
material or information is necessary; and
 
     (d)           appropriate information as to the steps to be taken if the
claimant wishes to submit his claim for review.
 
Such notice shall be furnished to the claimant within ninety (90) days after the
receipt of his claim, unless special circumstances require an extension of time
for processing his claim.  If an extension of time for processing is required,
the Committee shall, prior to the termination of the initial ninety (90) day
period, furnish the claimant with written notice indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render its decision.  In no event shall an extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.
 
A claimant may request the Committee to review a denied claim.  Such request
shall be in writing and must be delivered to the Committee within sixty (60)
days after receipt by the claimant of written notification of denial of
claim.  A claimant or his duly authorized representative may:
 
(a)           review pertinent documents, and
 
(b)           submit issues and comments in writing.
 
The Committee shall notify the claimant of its decision on review not later than
sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review.  If an extension of
time for review is required because of special circumstances, written notice of
the extension must be furnished to the claimant prior to the commencement of the
extension.  The Committee’s decision on the review shall be in writing and shall
include specific reasons for the decision, as well as specific references to the
pertinent provisions of this Agreement on which the decision is based.
 
9.           Unsecured Promise.  Nothing contained in this Agreement shall
create or require the Bank to create a trust of any kind to fund the benefits
payable hereunder.  To the extent that the Executive or any other person
acquires a right to receive payments from the Bank, such individual shall at all
times remain an unsecured general creditor of the Bank.
 
 
 
4

--------------------------------------------------------------------------------

 
10.           Assignment.  The right of the Executive or any other person to the
payment of benefits under this Agreement shall not be subject to alienation,
assignment, garnishment, attachment, execution or levy of any kind, and any
attempt to cause such benefits to be so subjected shall not be recognized by the
Bank.
 
11.           Employment.  Nothing contained herein shall be construed to grant
the Executive the right to be retained in the employ of the Bank or any other
rights or interests other than those specifically set forth.
 
12.           Amendment, Suspension or Termination.  This Agreement shall be
binding upon and inure to the benefit of the Bank and the Executive.  Prior to
the commencement of payment of benefits to the Executive or his beneficiary, the
Bank, upon sixty (60) days prior written notice to the Executive, shall have the
right to suspend, terminate or amend this Agreement; provided, however, no such
suspension, termination or amendment shall adversely affect the rights of the
Executive or any beneficiary to the funds and benefits which have accrued as of
the date of such action.
 
13.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof.  No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
 
14.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the Bank, its successors and assigns and the Executive and his heirs,
executors, administrators, and legal representatives.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Louisiana.
 
(Signature page follows)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 

Attest:     HOME FEDERAL BANK         By: /s/DeNell W. Mitchell   By: /s/Daniel
R. Herndon   DeNell W. Mitchell   Daniel R. Herndon    Corporate Secretary  
Chairman of the Board                       EXECUTIVE               By: /s/Clyde
D. Patterson         Clyde D. Patterson

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6   